Citation Nr: 1441209	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  07-39 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right foot disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a left foot disability, to include as secondary to a service-connected disability.

3.  Entitlement to an initial rating for a gastrointestinal disability in excess of 10 percent prior to January 18, 2008, in excess of 30 percent from January 18, 2008, to October 8, 2008, and in excess of 60 percent as of October 8, 2008.

4.  Entitlement to an initial rating for a lumbar spine disability in excess of 20 percent prior to May 6, 2011, and in excess of 40 percent as of May 6, 2011.

5.  Entitlement to an initial rating in excess of 30 percent for chronic obstructive pulmonary disease (COPD) and asthma prior to January 30, 2008, and as of January 3, 2011.

6.  Entitlement to a rating in excess of 20 percent for left knee instability. 

7.  Entitlement to a rating in excess of 10 percent for left knee arthritis.

8.  Entitlement to an initial rating in excess of 10 percent for right knee arthritis.

9.  Entitlement to a compensable rating for the residuals of a left knee cap laceration.

10.  Entitlement to special monthly compensation as a result of housebound status.

11.  Entitlement to an effective date earlier than August 29, 2008, for the award of a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU) and Dependents' Educational Assistance (DEA).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1961 to December 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2005, August 2005, June 2009, and May 2012 by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The March 2005 rating decision granted service connection and awarded a 20 percent rating for a lumbar spine disability and a 10 percent rating for a right knee disability, effective September 14, 1999.  An August 2005 rating decision granted service connection and awarded a 0 percent rating for a gastrointestinal disability (hiatal hernia, Barrett's esophagus, and gastritis), effective September 14, 1999.  An October 2006 rating decision granted an increased 10 percent rating for the gastrointestinal disability effective from September 14, 1999, and an August 2008 rating decision granted an increased 30 percent rating effective January 18, 2008. 

In May 2010, the Board remanded the issues of entitlement to an initial rating in excess of 10 percent prior to January 18, 2008, and in excess of 30 percent since January 18, 2008, for a gastrointestinal disability, entitlement to an initial rating in excess of 20 percent for a lumbar spine disability, and entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis.  The Board also referred the issue of entitlement to an effective date earlier than August 27, 1999, for the award of service connection for left knee arthritis and instability to the Agency of Original Jurisdiction (AOJ) for appropriate action.  There is no indication of any subsequent AOJ action as to that matter.  That issue is found to be inextricably intertwined with the earlier effective date TDIU issue also on appeal.

The issues of entitlement to service connection for a right foot disability, entitlement to service connection for a left foot disability, entitlement to a rating in excess of 10 percent for left knee osteoarthritis, entitlement to a rating in excess of 20 percent for left knee instability, entitlement to a compensable rating for the residuals of a left knee cap laceration, and entitlement to an effective date earlier than August 29, 2008, for the award of a TDIU and DEA were addressed in an October 2009 statement of the case.  The Veteran perfected the appeal of those issues and they remain for appellant review.

A May 2012 rating decision established service connection for COPD and asthma (claimed as lung nodules and pulmonary fibrosis).  In correspondence dated in June 2012 the Veteran expressed disagreement with the assigned ratings for the periods prior to January 30, 2008, and after January 3, 2011.  In correspondence dated in April 2013 the Veteran provided a notice of disagreement as to a failure of the May 2012 rating decision to grant statutory housebound benefits pursuant to 38 C.F.R. § 3.350(i)(1) for the period from January 30, 2008, to January 3, 2011, when the service-connected lung disability rating was 100 percent.  When a notice of disagreement has been submitted which has not been addressed in a statement of the case, the issue should be remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran has also raised the issues of entitlement to service connection for a urinary disability, a disability manifested by chronic diarrhea, bilateral lower extremity radiculopathy, and erectile dysfunction, but those issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  


REMAND

A review of the record shows that further development is required prior to appellate review.  The Veteran provided timely notice of disagreement from a May 2012 rating as to the assigned ratings for COPD and asthma for the periods prior to January 30, 2008, and after January 3, 2011, and a failure to grant statutory housebound benefits pursuant to 38 C.F.R. § 3.350(i)(1) for the period from January 30, 2008, to January 3, 2011.  A statement of the case addressing those matters has not been issued.  Therefore, they must be remanded for the issuance of a statement of the case.  

The Board notes that pertinent evidence was added to the record without waiver of AOJ consideration subsequent to the October 2009 statement of the case that addressed the issues of entitlement to service connection for a right foot disability, entitlement to service connection for a left foot disability, entitlement to a rating in excess of 10 percent for left knee osteoarthritis, entitlement to a rating in excess of 20 percent for left knee instability, entitlement to a compensable rating for the residuals of a left knee cap laceration, and entitlement to an effective date earlier than August 29, 2008, for the award of a TDIU and DEA.  The issue of entitlement to an effective date earlier than August 27, 1999, for the award of service connection for left knee arthritis and instability is also found to be inextricably intertwined with the earlier effective date TDIU issue and must be adjudicated prior to appellate review of that issue.

The Board also notes that some VA treatment records dated from October 2011 to January 2012 were added to the appellate record in February 2012, but that the search request indicates that records pertinent to all of the issues presently on appeal were not included.  The Veteran's statements since his last VA examinations as to his gastrointestinal, low back, and right and left knee disabilities indicate increased symptoms and concerns as to the adequacy of the examinations.  Therefore, the Board finds additional development as to those matters is required and current VA medical records should be obtained.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile.  However, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159 (2013).  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  The duty to assist includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).  A retrospective medical opinion may be necessary and helpful in cases when the evidence is insufficient for an adequate determination.  Chotta v. Peake, 22 Vet. App. 80 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the issues of entitlement to an increased rating for COPD and asthma prior to January 30, 2008, and as of January 3, 2011, and for entitlement to housebound benefits pursuant to 38 C.F.R. § 3.350(i)(1) from January 30, 2008, to January 3, 2011.  Inform the Veteran and respresentative that a substantive appeal must be submitted to perfect an appeal.

2.  Develop and adjudicate the issue of entitlement to an effective date earlier than August 27, 1999, for the award of service connection for left knee arthritis and instability.

3.  Obtain all pertinent VA medical records, not yet associated with the appellate record, and associate them with the appellate record.

4.  Schedule the Veteran for a VA examination to determine the severity of the service-connected gastrointestinal disability (hiatal hernia, Barrett's esophagus, and gastritis) over the course of the appeal.  The examiner must review the appellate record and must note that review in the report.  All necessary tests and studies should be conducted.  The examiner should identify all manifest symptoms and address any resulting occupational and social impairment as a result of the disability during the entire course of the appeal, to specifically include prior to August 29, 2008.  

5.  Schedule the Veteran for VA spine and neurology examinations to determine the severity of the service-connected lumbar spine disability over the course of the appeal.  The examiner must review the appellate record and must note that review in the report.  All necessary tests and studies should be conducted.  The examiner should identify all manifest symptoms and address any resulting occupational and social impairment as a result of the disability during the entire course of the appeal, to specifically include prior to August 29, 2008.  

6.  Schedule the Veteran for a VA joint examination to determine the severity of service-connected right and left knee disabilities over the course of the appeal.  The examiner must review the appellate record and must note that review in the report.  All necessary tests and studies should be conducted.  The examiner should identify all manifest symptoms and address any resulting occupational and social impairment as a result of the disabilities during the entire course of the appeal, to specifically include prior to August 29, 2008.  

7.  Schedule the Veteran for VA scars examination to determine the severity of the service-connected residuals of a left knee cap laceration over the course of the appeal.  The examiner must review the appellate record and must note that review in the report.  All necessary tests and studies should be conducted.  The examiner should identify all manifest symptoms and address any resulting occupational and social impairment as a result of the disability during the entire course of the appeal, to specifically include prior to August 29, 2008.  

8.  Then, readjudicate the claims.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

